Case 1:19-cr-00850-JSR Document 24-3 Filed 01/22/20 Page 1 of 5




          EXHIBIT C
                       Case 1:19-cr-00850-JSR Document 24-3 Filed 01/22/20 Page 2 of 5


                                                       UNITED STATES
                                           SECURITIES AND EXCHANGE COMMISSION
                                                                    Washington, D.C. 20549

                                                                        FORM 8-K
                                                                        CURRENT REPORT

                                            Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934

                                                  Date of Report (date of earliest event reported): February 20, 2018


                                                   MIMEDX GROUP, INC.
                                                           (Exact name of registrant as specified in charter)


                     Florida                                               001-35887                                              XX-XXXXXXX
 (State or other jurisdiction of incorporation)                      (Commission File Number)                            (IRS Employer Identification No.)


                    1775 West Oak Commons Ct, NE
                               Marietta, GA                                                                               30062
                  (Address of principal executive offices)                                                              (Zip Code)

                                                                           (770) 651-9100
                                                        (Registrant’s telephone number, including area code)

Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following
provisions (see General Instruction A.2. below):

o        Written communications pursuant to Rule 425 under the Securities Act (17 CFR
         230.425)


o        Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)


o        Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))


o        Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))


Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter)
or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).
Emerging growth company o
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or
revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o
                      Case 1:19-cr-00850-JSR Document 24-3 Filed 01/22/20 Page 3 of 5


Item 2.01 Results of Operations and Financial Condition
Item 7.01 Regulation FD

On February 20, 2018, MiMedx Group, Inc. (the “Company”) announced that it will postpone the release of its financial results, as well as the filing of its
Form 10-K, for the year ended December 31, 2017, as well as certain other matters. A copy of the press release is furnished herewith as Exhibit 99.1 to this
Current Report on Form 8-K and is incorporated herein by reference. The information provided pursuant to Item 2.02 and Item 7.01 of this Form 8-K is to be
considered “furnished” and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be
deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in
such filing.

Item 9.01 Financial Statements and Exhibits

(d) Exhibits

99.1 MiMedx Group, Inc. Press Release dated February 20, 2018.


                                                                      SIGNATURES

        Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.


Dated:     February 20, 2018                                                               MIMEDX GROUP, INC.



                                                                                           By:   /s/ Michael J. Senken
                                                                                                 Michael J. Senken,
                                                                                                 Chief Financial Officer
                     Case 1:19-cr-00850-JSR Document 24-3 Filed 01/22/20 Page 4 of 5




                                                                                                                                       Exhibit 99.1


                          MiMedx Postpones Release of its Fourth Quarter and Fiscal Year 2017 Financial Results


Marietta, Georgia, February 20, 2018 -- MiMedx Group, Inc. (NASDAQ: MDXG), a leading developer and marketer of regenerative and therapeutic
biologics, today announced that it will postpone the release of its financial results, as well as the filing of its Form 10-K, for the year ended
December 31, 2017.
The Audit Committee of MiMedx’s Board of Directors has engaged independent legal and accounting advisors to conduct an internal investigation
into current and prior-period matters relating to allegations regarding certain sales and distribution practices at the Company. Company executives
are also reviewing, among other items, the accounting treatment of certain distributor contracts.
The Audit Committee is working closely with its advisors to complete this investigation in as timely a manner as possible. The Company will not
be in a position to release its financial results until the Audit Committee’s internal investigation is completed.
The Company believes, based on information available to date, that the outcome of such investigation should not have a material impact on
revenue guidance for 2018. The Company’s unaudited cash and cash equivalents as of December 31, 2017 were approximately $33 million, after
giving effect to the use of approximately $24 million for share repurchases in the fourth quarter of 2017 as part of the Company’s Share
Repurchase Program. The Company had no debt outstanding as of December 31, 2017. The Company also does not expect this delay to affect its
operational performance and clinical research activities.
“Our Board of Directors and executives believe it is in the best interests of our Company and shareholders for our Audit Committee to address
these allegations in an internal investigation with the support of independent legal and accounting advisors. We look forward to releasing our 2017
financial results as soon as this process is complete,” said Parker H. “Pete” Petit, Chairman and CEO. “MiMedx has been experiencing rapid
growth over the last few years as our product portfolio continues to meet significant, unmet needs in the marketplace. We are literally saving lives
by saving limbs, and we expect to continue to deliver operational and clinical success in the months and years to come.”
About MiMedx
MiMedx® is the leading biopharmaceutical company developing and marketing regenerative and therapeutic biologics utilizing human placental
tissue allografts with patent-protected processes for multiple sectors of healthcare. "Innovations in Regenerative Medicine" is the framework
behind the Company’s mission to give physicians products and tissues to help the body heal itself. The Company processes the human placental
tissue utilizing its proprietary PURION® Process methodology, among other processes, to produce safe and effective allografts by employing
aseptic processing techniques in addition to terminal sterilization. MiMedx has supplied over 1 million allografts to date for application in the
Wound Care, Burn, Surgical, Orthopedic, Spine, Sports Medicine, Ophthalmic and Dental sectors of healthcare. For additional information, please
visit www.mimedx.com.

Safe Harbor Statement
This press release includes forward-looking statements that may be identified by words such as "believe," "expect," "may," "plan," "potential,"
"will," "preliminary," and similar expressions, and are based on management’s current beliefs and expectations. Forward-looking statements are
subject to risks and uncertainties, and the Company cautions investors against placing undue reliance on such statements. Actual results may
differ from those set forth in the forward-looking statements. For more detailed information on the risks and uncertainties, please review the Risk
Factors section of the Company’s most recent annual report or quarterly report filed with the Securities and Exchange Commission. Any forward-
looking statements speak only as of the date of this press release and the Company assumes no obligation to update any forward-looking
statement.

Contact:
Robert P. Borchert
                     Case 1:19-cr-00850-JSR Document 24-3 Filed 01/22/20 Page 5 of 5


Vice President, Investor Relations
770-651-9383
investorrelations@mimedx.com
